Case 5:18-cr-00258-EJD Document 811-3 Filed 06/02/21 Page 1 of 4




        Exhibit 3
        Case 5:18-cr-00258-EJD Document 811-3 Filed 06/02/21 Page 2 of 4




                                             United States Attorney
                                             Northern District of California


                                               1301 Clay Street, Suite 340S           (510) 637-3680
                                               Oakland, California 94612          Fax (510) 637-3724


                                            December 4, 2020

By Email

Kevin Downy, Esq.
Lance Wade, Esq.
Amy Saharia, Esq.
Katie Trefz, Esq.
Williams & Connolly LLP
725 Twelfth Street, N.W.
Washington, DC 20005

       Re:      United States v. Holmes, CR 18-258 EJD

Dear Counsel:

       I write in response to your November 18, 2020 letter.

        You write “[t]he government’s efforts to investigate individuals other than Ms. Holmes
for potential unlawful conduct relating to LIS is exculpatory of Ms. Holmes.” Without agreeing
to your characterization, or that such material is discoverable under Rule 16, Brady, Giglio, or
some other provision of law, we have been producing, and will continue to produce, to you any
evidence the government receives relating to the 2018 destruction of Theranos’s LIS database,
regardless of whether the evidence was received in the investigation that preceded the
indictments or through other means.

        We respectfully decline to “identify all witnesses who you have contacted or subpoenaed
in connection with the ongoing [LIS] investigation.” But to the extent the government
interviews witnesses regarding Theranos and/or LIS, we have been producing, and will continue
to produce, to you any memoranda of interview prepared by the FBI, USPIS, and/or FDA-CI and
any agent notes of the interview or any recording of the interview.

       We respectfully decline to produce “all subpoenas served in connection with the ongoing
LIS investigation.” As we stated previously, any Grand Jury subpoenas are subject to Federal
Rule of Criminal Procedure 6(e) and are not subject to disclosure under Rule 16. During prior
meet and confer sessions on the issue of Grand Jury subpoenas, I requested any authority you
have requiring their production. To the extent you have any, please bring it to my attention.

       To the extent the government interviews witnesses regarding Theranos and/or LIS, we
have been producing, and will continue to produce, to you communications with witnesses. We
Case 5:18-cr-00258-EJD Document 811-3 Filed 06/02/21 Page 3 of 4
     Case 5:18-cr-00258-EJD Document 811-3 Filed 06/02/21 Page 4 of 4




                                         ____________________
                                         _______________________
                                         ROBERT S. LEACH
                                         JEFFREY SCHENK
                                         JOHN C. BOSTIC
                                         VANESSA BAEHR-JONES
                                         Assistant United States Attorneys

cc   Jeff Coopersmith, Esq. (by email)
